DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 11-15, and 17-19 in the reply filed on October 18, 2022 is acknowledged. Claims 8-10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a third cell connection electrically coupled to the second potential connection of the galvanic cell, a second semiconductor switching element, and a fourth cell connection, which is electrically coupled via the second semiconductor switching element to the first potential connection of the galvanic cell,” rendering the claim indefinite. Specifically, “wherein” what? There seems to be claim language missing that would complete the “wherein” clause. For example, “wherein a third cell connection is electrically coupled…” Alternately, it is possible that Applicant is merely attempting to recite a third cell connection in a similar manner to the first and second cell connections. This could be accomplished by striking “wherein” from the claim. The claims are indefinite because it is unclear what Applicant is attempting to claim. For the purposes of examination, the claim will be interpreted as if “wherein” has been struck from the claim as indicated in the rejection of claims, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Gӧtz (US 2018/0219478 A1).
Regarding claim 1, Gӧtz teaches a battery cell comprising:
	a galvanic cell, in this case an energy storage (¶ [0048]; Fig. 3, reference no. 12);
	a first semiconductor switching element, in this the switching element (¶ [0048]; Fig. 3, reference nos. 16-1 & 16-8) that may be a MOSFET semiconductor switching element (¶ [0039]);
	a first cell connection that is directly electrically coupled to a first potential connection of the galvanic cell, in this case the terminal (¶ [0048]; Fig. 3, reference no. 14b);
	a second cell connection that is electrically coupled via the first semiconductor switching element to a second potential connection of the galvanic cell, in this case the terminal (¶ [0048]; Fig. 3, reference no. 18b);
	a third cell connection electrically coupled to the second potential connection of the galvanic cell, a second semiconductor switching element, in this case the terminal (¶ [0048]; Fig. 3, reference no. 14a);
	a second semiconductor switching element, in this case the switching element (¶ [0048]; Fig. 3, reference nos. 16-4 & 16-5) that may be a MOSFET semiconductor switching element (¶ [0039]); and
	a fourth cell connection, which is electrically coupled via the second semiconductor switching element to the first potential connection of the galvanic cell, in this case the terminal (¶ [0048]; Fig. 3, reference no. 18a).
Regarding claim 2, Gӧtz further teaches a cell housing, in which at least the first and the second semiconductor switching element are arranged and which has at least one connection contact for each of the cell connections (see Fig. 3, dashed line), wherein the connection contacts are arranged electrically isolated from one another (see Fig. 3, reference nos. 14a, 14b, 18a, & 18b).
Regarding claim 3, wherein the galvanic cell is arranged, in particular detachably, on or in the cell housing (see Fig. 3, dashed line & reference no. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-15, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Gӧtz as applied to claims 1 and 1, above, and further in view of Gaben (US 2012/0243130 A1).
Regarding claim 4, Gӧtz teaches a battery having:
	multiple battery cells (Fig. 4, reference no. 12); and
	at least two battery terminals (Fig. 4, reference nos. 14a, 14b, 18a, & 18b).
	Gӧtz further teaches that the switches may be configured to provide series or parallel connections between modules and that the low voltage switches allow accurate activation (see ¶ [0039] & [0052]), but is silent as to the control unit. However, Gaben teaches a battery module comprising a control unit, in this case a control module for controlling MOSFET switches (¶ [0049]; Fig. 3A-3B, reference no. 304). One having ordinary skill in the art would have realized that including a control unit would have been necessary to facilitate battery operation by providing a means to actuate the switches into the desired configuration. Therefore, it would have been obvious to have included a control unit in order to facilitate battery operation.
	The limitations “wherein a predetermined number of the battery cells is connected in series, and the series circuit is connected at a first end to a first of the at least two battery terminals and is connected at a second end to a second of the at least two battery terminals”; “wherein to implement the series circuit in each case a first cell connection of a respective first one of the battery cells is electrically connected to a second cell connection of a respective second one of the battery cells and in each case a third cell connection of the respective first one of the battery cells is electrically connected to a fourth cell connection of the respective second one of the battery cells”; and “the control unit is connected at least to the first and second semiconductor switching elements of the respective battery cells in order to operate the semiconductor switching elements in dependence on a predeterminable electrical voltage at the respective battery terminal poles” are functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gaben teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Regarding claim 5, Gӧtz further teaches that wherein at least one battery cell is connected in parallel to one of the battery cells connected in series, with respective cell connections are electrically connected to one another (¶ [0037]; Fig. 4).
Regarding claim 6, the limitation “wherein a corresponding number of further battery cells connected in series is connected in parallel to a predetermined number of battery cells of the series circuit connected directly in series, in that the cell connections of ones of the further battery cells arranged at the ends are electrically connected to the corresponding cell connections at the ends of the number of the battery cells connected directly in series” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gabel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Specifically, the control unit would be capable of manipulating the switches to provide the desired number of series and parallel connections. Thus, the claim is rendered obvious.
Regarding claim 7, the limitation “wherein at least two series circuits operable independently of one another, made up of the battery cells and at least one further battery terminal, wherein at least one end of the series circuits is individually connected to a respective one of the battery terminals, in order to operate the semiconductor switching elements of the battery cells of the respective series circuits independently of the semiconductor switching elements of the battery cells of the respective others of the series circuits but in dependence on an electrical voltage individually predeterminable for the respective series circuit” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gabel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Specifically, the control unit would be capable of manipulating the switches to provide the desired number of series and parallel connections. Thus, the claim is rendered obvious.
Regarding claim 11, Gӧtz teaches a vehicle having a vehicle electrical system with an electrical machine as the drive device and a battery according to claim 4, in this case a motor vehicle having an electric drive (¶ [0004]).
Regarding claim 12, Gӧtz teaches a battery having:
	multiple battery cells according to claim 2 (Fig. 4, reference no. 12);
	at least two battery terminals (Fig. 4, reference nos. 14a, 14b, 18a, & 18b).
	Gӧtz further teaches that the switches may be configured to provide series or parallel connections between modules and that the low voltage switches allow accurate activation (see ¶ [0039] & [0052]), but is silent as to the control unit. However, Gaben teaches a battery module comprising a control unit, in this case a control module for controlling MOSFET switches (¶ [0049]; Fig. 3A-3B, reference no. 304). One having ordinary skill in the art would have realized that including a control unit would have been necessary to facilitate battery operation by providing a means to actuate the switches into the desired configuration. Therefore, it would have been obvious to have included a control unit in order to facilitate battery operation.
	The limitations “wherein a predetermined number of the battery cells is connected in series, and the series circuit is connected at a first end to a first of the at least two battery terminals and is connected at a second end to a second of the at least two battery terminals”; “wherein to implement the series circuit in each case a first cell connection of a respective first one of the battery cells is electrically connected to a second cell connection of a respective second one of the battery cells and in each case a third cell connection of the respective first one of the battery cells is electrically connected to a fourth cell connection of the respective second one of the battery cells”; and “the control unit is connected at least to the first and second semiconductor switching elements of the respective battery cells in order to operate the semiconductor switching elements in dependence on a predeterminable electrical voltage at the respective battery terminal poles” are functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gaben teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Regarding claim 13, the limitation “wherein a corresponding number of further battery cells connected in series is connected in parallel to a predetermined number of battery cells of the series circuit connected directly in series, in that the cell connections of ones of the further battery cells arranged at the ends are electrically connected to the corresponding cell connections at the ends of the number of the battery cells connected directly in series” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gabel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Specifically, the control unit would be capable of manipulating the switches to provide the desired number of series and parallel connections. Thus, the claim is rendered obvious.
Regarding claim 14, the limitation “wherein at least two series circuits operable independently of one another, made up of the battery cells and at least one further battery terminal, wherein at least one end of the series circuits is individually connected to a respective one of the battery terminals, in order to operate the semiconductor switching elements of the battery cells of the respective series circuits independently of the semiconductor switching elements of the battery cells of the respective others of the series circuits but in dependence on an electrical voltage individually predeterminable for the respective series circuit” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gabel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Specifically, the control unit would be capable of manipulating the switches to provide the desired number of series and parallel connections. Thus, the claim is rendered obvious.
Regarding claim 15, the limitation “wherein at least two series circuits operable independently of one another, made up of the battery cells and at least one further battery terminal, wherein at least one end of the series circuits is individually connected to a respective one of the battery terminals, in order to operate the semiconductor switching elements of the battery cells of the respective series circuits independently of the semiconductor switching elements of the battery cells of the respective others of the series circuits but in dependence on an electrical voltage individually predeterminable for the respective series circuit” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Gӧtz and Gabel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Specifically, the control unit would be capable of manipulating the switches to provide the desired number of series and parallel connections. Thus, the claim is rendered obvious.
Regarding claim 17, Gӧtz teaches a vehicle having a vehicle electrical system with an electrical machine as the drive device and a battery according to claim 5, in this case a motor vehicle having an electric drive (¶ [0004]).
Regarding claim 18, Gӧtz teaches a vehicle having a vehicle electrical system with an electrical machine as the drive device and a battery according to claim 6, in this case a motor vehicle having an electric drive (¶ [0004]).
Regarding claim 19, Gӧtz teaches a vehicle having a vehicle electrical system with an electrical machine as the drive device and a battery according to claim 7, in this case a motor vehicle having an electric drive (¶ [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729